Crawford, Justice.
The single controlling question made by the record in this case is whether a county court judge has jurisdiction to cite the master of a female apprentice, who has arrived at the age of eighteen years, before him for a settlement or allowance, because of the expiration by law of her term of service as such apprentice. In this case Margaret Dent had been bound tó B. F. Cock for and during her minority, and claiming that she had reached her majority, sued out a citation for allowance as provided by statute in such cases, requiring him to appear before the judge of the county court for that purpose.
Upon the hearing of the said case, it was considered and adjudged that the said master do pay to his said apprentice the sum of $50.00 and costs. To which judgment and decision a certiorari was granted, and when heard in the superior court the same was reversed and set aside as illegal, and that ruling is complained of as error.
We concur with the circuit judge in the view which he has taken of the law, and hold that the age of legal majority in this state is twenty-one years, and until that age is reached all persons are minors.
Indentures of apprenticeship during one’s minority, mean until the apprentice arrives at twenty-one years of age. They do not, however, give the master any higher rights, or greater control, over a female apprentice than such as the parent could legally exercise, and are, therefore, not void as being in restraint of marriage.
Judgment affirmed.